DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ election and amendment of 27 January 2022 are entered.
	Claims 1-7 are pending. Claim 7 is withdrawn without traverse. Claims 1-6 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 27 January 2022 is acknowledged.
Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 January 2022.

Information Disclosure Statement
	Foreign Patent Document 1 of the IDS filed 8 October 2020, JP 2002531416 A, has not been considered since the text as provided is only in Japanese, such that the Examiner cannot ascertain its relevance to the claims as filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
At issue with respect to written description is the claim to inhibition of proliferation of at least one type of tumor cells in claim 1, the claim to a modified amino acid sequence in claim 1, and the claim to an antitumor composition inhibiting at least one type of tumor cells in claim 6.
The specification suggests that the antitumor effects of the CTLA4-CPP fusion is unexpected (see e.g. [0009] and [0021]). The specification suggests that the signal peptide of CTLA4 has not been found to have antitumor activity on its own (see e.g. [0021]). 
Homo sapiens, Canis familiaris, Mus musculus, Oryctilagus cuniculus, Sus scrofa, and Aotus trivirgatus (see e.g. SEQ ID NOs: 1-6). The disclosure does not indicate in these sequences what residues are or are not important for antitumor activity as claimed. The prior art while teaching at least the isolated H. sapiens CTLA4 sequence of SEQ ID NO: 1 does not indicate that it has antitumor activity nor indicate what residues are critical for that function. Amino acid replacement or insertions as found in the specification are not particularly limited to the 20 natural amino acids (see e.g. [0019]). 
The specification shows antitumor activity of one construct consisting of SEQ ID NO: 27, where human CTLA4 of SEQ ID NO: 1 is fused to the LIM kinase NLS sequence of SEQ ID NO: 22 to provide a final construct of SEQ ID NO: 27 (see e.g. Examples 1 and 2). No other CTLA4 sequences are shown to have antitumor activity alone or in complex with another CPP. SEQ ID NO: 27 is shown only to have antitumor activity against FU97 gastric cancer cells, A549 alveolar basal epithelial adenocarcinoma cells, MDA-MB-231 breast cancer cells, and A375 melanoma cells with varying degrees of efficacy (see e.g. Example 2). 
The art is well aware that designing molecules to inhibit single types of tumor cells let alone a universal therapeutic is extremely challenging. For instance, see Maeda and Khatami, Clin. Transl. Med. 7:11 (2018), indicating that failure rates of therapies of 90%±5 occurs (see e.g. Abstract). Maeda indicates that molecular “false-flags” are common (see p.2-4). The art does not generally recognize universal therapeutics which target all tumor cell types.

As a result, the claims as presented offer limitations that are not commensurate in scope with what is disclosed and possessed by Applicants. Applicants have shown a single construct has antitumor proliferative activity towards four cell lines. Applicants are reasonably considered in possession of mixes between SEQ ID NOs: 1-6 with SEQ ID NOs: 9-26 to form a CTLA4-CPP construct, either directly conjugated at the N- or C-terminus or via a linker of 10 or fewer amino acids. The art does not recognize the CTLA4 has antitumor activity, nor any critical residues for activity. 
Accordingly, one of ordinary skill in the art would not recognize possession of the full scope of the invention as claimed. As stated above, the skilled artisan would find possession of antitumor activity against limited tumor cell types and with a limited scope of CTLA4-CPP constructs.
As a result, the Examiner finds that written description is not present in the disclosure and claims as filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6 of copending Application No. 17/116,244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘244 application claims an overlapping peptide.
The ‘244 application claims a peptide of SEQ ID NO: 34, which is identical to SEQ ID NO: 27 as instantly claimed (see e.g. claim 3). 
The ‘244 application does not claim antitumor activity, but this is inherent to the peptide itself. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, the antitumor activity is presented in claims 1-6 as an intended use of the compound. . If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
The SEQ ID NO: 34 contains a CTLA4-SP-related sequence of SEQ ID NO: 1 fused to a CPP-related sequence of SEQ ID NO: 22. Therefore, claim 1 is anticipated. 
With respect to claim 2, as set forth above the SEQ ID NO: 34 of ‘244 contains SEQ ID NO: 1.
With respect to claim 3, as set forth above the SEQ ID NO: 34 of ‘244 contains SEQ ID NO: 22. 
With respect to claim 4, the two sequences are directly linked in SEQ ID NO: 34.
With respect to claim 5, as set forth above SEQ ID NO: 34 is identical to SEQ ID NO: 27.
With respect to claim 6, the ‘244 application claims composition with a carrier and SEQ ID NO: 34 (see e.g. claim 6). The antitumor activity of the synthetic peptide is inherent to the structure as set forth above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658